UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-7077


MICHAEL GOINS, a/k/a Michael D. Goins,

                Plaintiff – Appellant,

          v.

BOB OLSEN, FSV; AMY ENLOE, NP,

                Defendants – Appellees,

          and

PERRY CORRECTION INSTITUTION, THE OFFICIALS             OF;   SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, THE,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:10-cv-00487-CMC)


Submitted:   August 13, 2012                 Decided:   August 17, 2012


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Goins, Appellant Pro Se. James Victor McDade, DOYLE,
O’ROURKE, TATE & MCDADE, PA, Anderson, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Michael    Goins   seeks   to   appeal   the   district   court’s

order dismissing his 42 U.S.C. § 1983 (2006) action for want of

prosecution.     We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                 “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”    Bowles v. Russell, 551 U.S. 205, 214 (2007).

           The district court’s order was entered on the docket

on   February   25,   2011.    The    notice   of   appeal   was   filed   on

June 11, 2012.    Because Goins failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   DISMISSED




                                      3